Opinion by
Judge Doyle,
This is an appeal from an order of the Court of Common Pleas of Philadelphia which reversed a decision of the Zoning Board of Adjustment (Board) denying a Use Registration Permit for a property located at 4817-19 Mulberry Street in Philadelphia.
The Notice of Appeal filed in this Court reads as follows:
Notice is hereby given that the Zoning Board of Adjustment of the City of Philadelphia, defendant-respondent above named hereby appeals to the Commonwealth Court of Pennsylvania from the Order and memorandum Opinion dated December 30,1981 in the above cause sustaining plaintiff s-.petitioners ’ appeal from the decision of the Zoning Board of Adjustment.
All other relevant documents filed with this Court, including Appellant’s brief, also name the Zoning Board of Adjustment as the Appellant in this matter.
It is well settled that a Zoning Board of Adjustment has no .standing to appeal a reversal of its decision by a court of common pleas. National Development Corporation v. Township of Harrison, 64 Pa. Commonwealth Ct. 54, 438 A.2d 1053 (1982); see Lansdowne Borough of Adjustment’s Appeal, 313 Pa. 523, 170 A. 867 (1934).
Accordingly, the instant appeal must be quashed. National Development.
*213Order
Now, April 4, 1983, this appeal from the order of the Court of Common Pleas of Philadelphia County in the above referenced matter, dated December 30, 1981, is hereby quashed.
Per Curiam Order
Now, June 15, 1983, upon consideration of appellant’s application for reargument and reconsideration, the application for reargument is denied. Reconsideration is granted ¡and our prior opinion and Order filed April 4,1983, will be reconsidered.